Exhibit 10.1


NORTHROP GRUMMAN CORPORATION
TERMS AND CONDITIONS APPLICABLE TO
2016 RESTRICTED STOCK RIGHTS
GRANTED UNDER THE 2011 LONG-TERM INCENTIVE STOCK PLAN


These Terms and Conditions (“Terms”) apply to certain “Restricted Stock Rights”
(“RSRs”) granted by Northrop Grumman Corporation (the “Company”) in 2016 under
its 2011 Long-Term Incentive Stock Plan. If you were granted an RSR award by the
Company in 2016, the date of grant of your RSR award (the “Grant Date”) and the
number of RSRs applicable to your award are set forth in the letter from the
Company announcing your RSR award (your “Grant Letter”) and are also reflected
in the electronic stock plan award recordkeeping system (“Stock Plan System”)
maintained by the Company or its designee. These Terms apply only with respect
to the 2016 RSR award. If you were granted an RSR award, you are referred to as
the “Grantee” with respect to your award. Capitalized terms are generally
defined in Section 12 below if not otherwise defined herein.
Each RSR represents a right to receive one share of the Company’s Common Stock,
or cash of equivalent value as provided herein, subject to vesting as provided
herein. The number of RSRs subject to your award is subject to adjustment as
provided herein. The RSR award is subject to all of the terms and conditions set
forth in these Terms, and is further subject to all of the terms and conditions
of the Plan, as it may be amended from time to time, and any rules adopted by
the Committee, as such rules are in effect from time to time. If you do not
formally accept your RSR award, including these Terms, in accordance with the
instructions and time limit set forth in your Grant Letter, you will be deemed
to have forfeited your RSR award.
1.
Vesting; Issuance of Shares.

Subject to Sections 2 and 6 below, one hundred percent (100%) of the number of
RSRs (and any Dividend Equivalents (as defined below)) subject to your award
(subject to adjustment as provided in Section 6.1) shall vest upon the third
anniversary of the Grant Date, provided that if the third anniversary of the
Grant Date falls on a weekend or holiday, then the award shall vest on the next
business day.
1.1 Payment of RSRs. Except as otherwise provided below, the Company shall pay
an RSR subject to the award that vests (“Vested RSR”) (and related Dividend
Equivalents) within 90 days following the vesting of the RSR on the third
anniversary of the Grant Date. The Company shall pay such Vested RSRs in either
an equivalent number of shares of Common Stock, or, in the discretion of the
Committee, in cash or in a combination of shares of Common Stock and cash. In
the event of a cash payment, the amount of the payment for each Vested RSR to be
paid in cash will equal the Fair Market Value (as defined below) of a share of
Common Stock as of the date that such RSR became vested.
1.2 Dividend Equivalents. The Grantee shall be entitled to payment for Dividend
Equivalents (if any) with respect to any Vested RSRs. For purposes of these
Terms, “Dividend Equivalents” means the aggregate amount of dividends paid by
the Company on a number of shares of Common Stock equivalent to the number of
Vested RSRs during the period from the Grant date until the date the Vested RSRs
are paid (without interest or
 
other adjustments to reflect the time value of money). Dividend Equivalents (if
any) will be paid at the same time as the Vested RSRs to which they relate are
paid. Dividend Equivalents will be paid in cash.
2.
Early Termination of Award; Termination of Employment.

2.1    General. The RSRs (and related Dividend Equivalents) subject to the
award, to the extent not previously vested, shall terminate and become null and
void if and when (a) the award terminates in connection with a Change in Control
pursuant to Section 6 below, or (b) except as provided in Sections 2.6 and 2.7,
and in Section 6, the Grantee ceases for any reason to be an employee of the
Company or one of its subsidiaries.
2.2    Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or otherwise), if the Grantee is granted a leave of absence by the
Company, the Grantee (a) shall not be deemed to have incurred a termination of
employment at the time such leave commences for purposes of the award, and (b)
shall be deemed to be employed by the Company for the duration of such approved
leave of absence for purposes of the award. A termination of employment shall be
deemed to have occurred if the Grantee does not timely return to active
employment upon the expiration of such approved leave or if the Grantee
commences a leave that is not approved by the Company.
2.3    Salary Continuation. Subject to Section 2.2 above, the term “employment”
as used herein means active employment by the Company and salary



1



--------------------------------------------------------------------------------




continuation without active employment (other than a leave of absence approved
by the Company that is covered by Section 2.2) will not, in and of itself,
constitute “employment” for purposes hereof (in the case of salary continuation
without active employment, the Grantee’s cessation of active employee status
shall, subject to Section 2.2, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation will not, in and of itself,
constitute a leave of absence approved by the Company for purposes of the award.
2.4    Sale or Spinoff of Subsidiary or Business Unit. For purposes of the RSRs
(and related Dividend Equivalents) subject to the award, a termination of
employment of the Grantee shall be deemed to have occurred if the Grantee is
employed by a subsidiary or business unit and that subsidiary or business unit
is sold, spun off, or otherwise divested, the Grantee does not otherwise
continue to be employed by the Company or one of its subsidiaries after such
event, and the divested entity or business (or its successor or a parent
company) does not assume the award in connection with such transaction. In the
event of such a termination of employment, the termination shall be deemed to be
an Early Retirement unless the Grantee was otherwise eligible at the time of
termination for Normal Retirement (in which case, the termination shall be
considered a Normal Retirement) treated as provided for in Section 2.7 (subject
to Section 6).
2.5    Continuance of Employment Required. Except as expressly provided in
Section 2.6, Section 2.7 and in Section 6, the vesting of the RSRs (and related
Dividend Equivalents) subject to the award requires continued employment through
the third anniversary of the Grant Date as a condition to the vesting of any
portion of the award. Employment for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment. Nothing contained in these Terms, the
Stock Plan System, or the Plan constitutes an employment commitment by the
Company or any subsidiary, affects the Grantee’s status (if the Grantee is
otherwise an at-will employee) as an employee at will who is subject to
termination without cause, confers upon the Grantee any right to continue in the
employ of the Company or any subsidiary, or interferes in any way with the right
of the Company or of any subsidiary to terminate such employment at any time.
2.6    Death or Disability. If the Grantee dies or incurs a Disability while
employed by the Company or a subsidiary and such death or Disability occurs more
than six months after the Grant Date, the outstanding and
 
previously unvested RSRs (and related Dividend Equivalents) subject to the award
shall vest as of the date of the Grantee’s death or Disability, as applicable.
RSRs (and related Dividend Equivalents) vesting under this Section shall be paid
within 90 days following the earlier of (a) Grantee’s death or (b) Grantee’s
Disability. In the event of the Grantee’s death prior to the delivery of shares
or other payment with respect to any vested RSRs (and related Dividend
Equivalents), the Grantee’s Successor shall be entitled to any payments to which
the Grantee would have been entitled under these Terms with respect to such
vested and unpaid RSRs (and related Dividend Equivalents).
2.7 Termination of Employment Due to Retirement. If the Grantee ceases to be
employed by the Company or one of its subsidiaries due to the Grantee’s Early
Retirement and such Early Retirement occurs more than six months after the Grant
Date, the RSRs (and related Dividend Equivalents) subject to the award shall
vest on a prorated basis. Such prorating of RSRs (and related Dividend
Equivalents) shall be determined based on the number of days the Grantee was
employed by the Company or a subsidiary in the period commencing with the Grant
Date through and including the date on which the Grantee is last employed by the
Company or a subsidiary, over the number of calendar days in the period
commencing with the Grant Date through and including the third anniversary of
the Grant Date. Any remaining unvested RSRs (and related Dividend Equivalents),
after giving effect to the foregoing acceleration of vesting, shall terminate
immediately upon the Grantee’s Early Retirement. If the Grantee ceases to be
employed by the Company or one of its subsidiaries due to the Grantee’s Normal
Retirement and such Normal Retirement occurs more than six months after the
Grant Date, the RSRs (and related Dividend Equivalents) subject to the award
shall vest in full.
Subject to the following provisions of this paragraph, RSRs (and related
Dividend Equivalents) vesting under this Section shall be paid within 90 days
following the Grantee’s Separation from Service. However, in the case of a
Governmental Service Retirement by the Grantee, payment of the vested RSRs (and
related Dividend Equivalents) will be made within 10 days after the Grantee’s
Early or Normal Retirement. If the Grantee is a Key Employee as of the date of
the Grantee’s Separation from Service, the Grantee shall not be entitled to
payment of his or her vested RSRs (and related Dividend Equivalents) pursuant to
this Section until the earlier of (and payment shall be made upon or promptly
after, and in all events within thirty (30) days after, the first to occur of)
(a) the date which is six (6) months and one day after the Grantee’s Separation
from Service, or (b) the date of the Grantee’s death. The



2



--------------------------------------------------------------------------------




provisions of the preceding sentence shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code.
In determining the Grantee’s eligibility for Early or Normal Retirement, service
is measured by dividing (a) the number of days the Grantee was employed by the
Company or a subsidiary in the period commencing with his or her last date of
hire by the Company or a subsidiary through and including the date on which the
Grantee is last employed by the Company or a subsidiary, by (b) 365. If the
Grantee ceased to be employed by the Company or a subsidiary and was later
rehired by the Company or a subsidiary, the Grantee’s service prior to the break
in service shall be disregarded in determining service for such purposes;
provided that, if the Grantee’s employment with the Company or a subsidiary had
terminated due to the Grantee’s Early Retirement, Normal Retirement, or by the
Company or a subsidiary as part of a reduction in force (in each case, other
than a termination by the Company or a subsidiary for cause) and, within the
two-year period following such termination of employment (the “break in
service”) the Grantee was subsequently rehired by the Company or a subsidiary,
then the Grantee’s period of service with the Company or a subsidiary prior to
and ending with the break in service will be included in determining service for
such purposes. In the event the Grantee is employed by a business that is
acquired by the Company or a subsidiary, the Company shall have discretion to
determine whether the Grantee’s service prior to the acquisition will be
included in determining service for such purposes.
3.
Non-Transferability and Other Restrictions.

3.1    Non-Transferability. The award, as well as the RSRs (and related Dividend
Equivalents) subject to the award, are non-transferable and shall not be subject
in any manner to sale, transfer, anticipation, alienation, assignment, pledge,
encumbrance or charge. The foregoing transfer restrictions shall not apply to
transfers to the Company. Notwithstanding the foregoing, the Company may honor
any transfer required pursuant to the terms of a court order in a divorce or
similar domestic relations matter to the extent that such transfer does not
adversely affect the Company’s ability to register the offer and sale of the
underlying shares on a Form S-8 Registration Statement and such transfer is
otherwise in compliance with all applicable legal, regulatory and listing
requirements.
3.2    Recoupment of Awards. Any payments or issuances of shares with respect to
the award are subject to recoupment pursuant to the Company’s Policy Regarding
the Recoupment of Certain Performance-
 
Based Compensation Payments as in effect from time to time, as well as any
recoupment or similar provisions of applicable law, and the Grantee shall
promptly make any reimbursement requested by the Board or Committee pursuant to
such policy or applicable law with respect to the award. Further, the Grantee
agrees, by accepting the award, that the Company and its affiliates may deduct
from any amounts it may owe the Grantee from time to time (such as wages or
other compensation) to the extent of any amounts the Grantee is required to
reimburse the Company pursuant to such policy or applicable law with respect to
the award.
4.Post-Employment Conduct.
4.1Corporate Policy Council Contribution. You acknowledge and agree that as a
member of the Corporate Policy Council (“CPC”), you are involved in managing the
global operations of the Company, incorporated in Delaware and headquartered in
Virginia. You are involved in the most sensitive and proprietary matters
affecting the Company, its subsidiaries, predecessors, and/or affiliates
(collectively, “Northrop Grumman”), including from a technical, strategic and
financial perspective, and are widely exposed to confidential, sensitive and
proprietary information concerning Northrop Grumman’s global operations, at the
headquarters and each of the operating sectors, including in the areas of manned
and unmanned aircraft, space, C4ISR, cyber, sensors, electronics, through-life
support and technical services. Your job responsibilities require that you have
a primary office location in Virginia and/or you spend substantial time at the
corporate headquarters in Virginia, among other things, attending CPC and other
leadership meetings, and managing operations and employees in Virginia. You
occupy one of the most senior executive positions in the Company and have
far-reaching access to highly confidential, valuable and sensitive information,
customer, vendor and employee relationships, intellectual property, strategic
and tactical plans, and financial information and plans. The Company has a
legitimate business interest in restricting your ability to compete in the
specific manner set forth below. The Company has provided you this grant,
subject to these Terms and as consideration for the restrictive covenants set
forth in this section 4.


4.2Non-Competition. For a period of six (6) months from the date of the
termination of Grantee’s employment for any reason other than a
Reduction-in-Force as determined at the Company’s sole discretion
(“Termination”), you will not, directly or indirectly, oversee, control, or
participate in the design, operation, research, manufacture, marketing, sale, or
distribution of “Competitive Products and Services”. For the purpose



3



--------------------------------------------------------------------------------




of this section, “Competitive Products and Services” shall mean products or
services that compete with, or are an alternative or potential alternative to,
the products sold or services provided by Northrop Grumman, including without
limitation products and services in the areas of manned and unmanned aircraft,
space, C4ISR, cyber, sensors, electronics, through-life support and technical
services.


4.3Non-Solicitation of Customers. For a period of eighteen (18) months from your
Termination, you shall not, directly or indirectly, solicit any customer,
supplier, or teammate of Northrop Grumman with whom you came into contact, or
about whom you received confidential information, while employed by Northrop
Grumman, for purposes of providing products or services in competition with
Northrop Grumman. In the case of a governmental, regulatory or administrative
agency, commission, department or other governmental authority, the customer is
determined by reference to the specific program offices or activities for which
Northrop Grumman provides goods or services.


4.4Non-Solicitation of Employees. For a period of eighteen (18) months from your
Termination, you shall not, directly or indirectly, solicit or offer to hire,
any person who was, within a period of six months prior to your Termination,
employed by Northrop Grumman, with whom you worked or about whom you received
confidential information while employed by Northrop Grumman.


4.5Non-Disparagement. You will not issue or communicate any statement, whether
verbal or written, or take any other action that disparages or may be
interpreted to disparage the Company, its products, services, officers,
directors, or employees; provided that the foregoing shall not apply to any
truthful statements made in connection with a formal legal process or government
investigation.
 
4.6Exceptions. You may request an exception to the covenants in this section by
making a written request to the Company’s Chief Human Resources Officer, with
such exceptions being considered at the sole discretion of the Company and
communicated in writing to you.


4.7Reasonableness. You agree that the restrictions set forth in this section are
(i) reasonable and necessary in all respects, including duration, territory and
scope of activity, in order to protect the Company’s legitimate business
interests, (ii) that the parties have attempted to limit your right to compete
only to the extent necessary to protect the Company’s legitimate business
interests, and (iii) that you will be able to earn a livelihood without
violating the restrictions in this
 
section. It is the intent of the parties that the provisions of this section
shall be enforced to the fullest extent permissible under applicable law.
However, if any portion of this covenant is deemed unenforceable, the parties
agree that a court or arbitrator may revise the portion deemed unenforceable to
the maximum extent possible to achieve the objective of the parties, and the
remainder of the covenant shall remain in full force and affect.


4.8Remedies. If you violate any provision in Section 4.2, 4.3, 4.4 and/or 4.5 of
this section, the Company shall have the right to terminate without payment to
you any unvested and/or unpaid RSRs (and associated Dividend Equivalents) and
require that you immediately deliver to the Company an amount in cash equal to
the aggregate Fair Market Value, determined as of the vesting and/or payment
date of all RSRs already received, including any Dividend Equivalents, within
one year prior to the breach. Further, you acknowledge and agree that a breach
of any of the provisions of this section will result in immediate, irreparable,
and continuing damage to the Company for which there is no adequate remedy at
law, and the Company will be entitled to injunctive relief, a decree of specific
performance, and other relief as may be proper, including monetary damages, to
the maximum extent available.


5.
Compliance with Laws; No Stockholder Rights Prior to Issuance.

The Company’s obligation to make any payments or issue any shares with respect
to the award is subject to full compliance with all then applicable requirements
of law, the Securities and Exchange Commission, or other regulatory agencies
having jurisdiction over the Company and its shares, and of any exchange upon
which stock of the Company may be listed. The Grantee shall not have the rights
and privileges of a stockholder, including without limitation the right to vote
or receive dividends (except as expressly provided in these Terms with respect
to Dividend Equivalents), with respect to any shares which may be issued in
respect of the RSRs until the date appearing on the certificate(s) for such
shares (or, in the case of shares entered in book entry form, the date that the
shares are actually recorded in such form for the benefit of the Grantee), if
such shares become deliverable.
6.
Adjustments; Change in Control.

6.1.    Adjustments. The RSRs, Dividend Equivalents, and the shares subject to
the award are subject to adjustment upon the occurrence of events such as stock
splits, stock dividends and other changes in



4



--------------------------------------------------------------------------------




capitalization in accordance with Section 6(a) of the Plan.
6.2.    Possible Acceleration on Change in Control. Notwithstanding the
provisions of Section 2 hereof, and further subject to the Company’s ability to
terminate the award as provided in Section 6.3 below, the outstanding and
previously unvested RSRs (and related Dividend Equivalents) subject to the award
shall become fully vested as of the date of the Grantee’s termination of
employment if the termination occurs either within the Protected Period
corresponding to a Change in Control of the Company or within twenty-four (24)
calendar months following the date of a Change in Control of the Company, the
Grantee’s employment by the Company and its subsidiaries is involuntarily
terminated by the Company and its subsidiaries for reasons other than Cause or
by the Grantee for Good Reason.
Notwithstanding anything else contained herein to the contrary, the termination
of the Grantee’s employment (or other events giving rise to Good Reason) shall
not entitle the Grantee to any accelerated vesting pursuant to this Section 6.2
if there is objective evidence that, as of the commencement of the Protected
Period, the Grantee had specifically been identified by the Company as an
employee whose employment would be terminated as part of a corporate
restructuring or downsizing program that commenced prior to the Protected Period
and such termination of employment was expected at that time to occur within six
(6) months.
Payment of any RSRs (and related Dividend Equivalents) that vest under this
Section will be made at the time provided for in Section 2.7 as though the
termination of the Grantee’s employment was due to a Normal Retirement.
6.3.    Automatic Acceleration; Early Termination. If the Company undergoes a
Change in Control triggered by clause (iii) or (iv) of the definition thereof
and the Company is not the surviving entity and the successor to the Company (if
any) (or a Parent thereof) does not agree in writing prior to the occurrence of
the Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control the outstanding and
previously unvested RSRs (and related Dividend Equivalents) subject to the award
shall vest fully and completely. Unless the Committee expressly provides
otherwise in the circumstances, no acceleration of vesting of the award shall
occur pursuant to this Section 6.3 in connection with a Change in Control if
either (a) the Company is the surviving entity, or (b) the successor to the
Company (if any) (or a Parent thereof) agrees in writing prior to the Change in
Control to assume the
 
award. The Committee may make adjustments pursuant to Section 6(a) of the Plan
and/or deem an acceleration of vesting of the award pursuant to this Section 6.3
to occur sufficiently prior to an event if necessary or deemed appropriate to
permit the Grantee to realize the benefits intended to be conveyed with respect
to the shares underlying the RSRs (and related Dividend Equivalents); provided,
however, that, the Committee may reinstate the original terms of the award if
the related event does not actually occur.
Payment of any RSRs (and related Dividend Equivalents) that vest under this
Section 6.3 will be made within 90 days of the third anniversary of the Grant
Date unless, prior to such date: (i) the Grantee dies or has a Disability, in
which case such payment will be made in the calendar year containing the 75th
day following the date of the Grantee’s death or Disability, as the case may be
(and generally will be paid on or about such 75th day), or (ii) the Grantee has
a Separation from Service, in which case such payment will be made at the time
provided for in Section 2.7 as though the termination of the Grantee’s
employment was due to a Normal Retirement.
7.
Tax Matters.

7.1.    Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of making any payments or issuing
any shares upon vesting of the RSRs (and related Dividend Equivalents), that the
Grantee or other person entitled to such shares or other payment pay the minimum
sums required to be withheld by federal, state, local or other applicable tax
law with respect to such vesting or payment. Alternatively, the Company or such
subsidiary, in its discretion, may make such provisions for the withholding of
taxes as it deems appropriate (including, without limitation, withholding the
taxes due from compensation otherwise payable to the Grantee or reducing the
number of shares otherwise deliverable with respect to the award (valued at
their then Fair Market Value) by the amount necessary to satisfy such statutory
minimum withholding obligations).
7.2.    Transfer Taxes. The Company will pay all federal and state transfer
taxes, if any, and other fees and expenses in connection with the issuance of
shares in connection with the vesting of the RSRs.
7.3.    Compliance with Code. The Committee shall administer and construe the
award, and may amend the Terms of the award, in a manner designed to comply with
the Code and to avoid adverse tax consequences under Code Section 409A.



5



--------------------------------------------------------------------------------




7.4.    Unfunded Arrangement. The right of the Grantee to receive payment under
the award shall be an unsecured contractual claim against the Company. As such,
neither the Grantee nor any Successor shall have any rights in or against any
specific assets of the Company based on the award. Awards shall at all times be
considered entirely unfunded for tax purposes.
7.5    Code Section 280G. Notwithstanding any other provision of this Agreement
to the contrary, in the event that any amounts payable to you as a result of
Section 6.2 or 6.3 hereof, either alone or together with amounts payable
pursuant to any other plan, program or arrangement (a) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (b) but for this
Section 7.5 would be subject to the excise tax imposed by Section 4999 of the
Code or any comparable successor provisions (the “Excise Tax”), then the vesting
acceleration provided in Section 6.2 or 6.3, as applicable, shall be either (a)
provided to you in full, or (b) provided to you to such lesser extent that would
result in no portion of the payments so accelerated being subject to the Excise
Tax, whichever of the foregoing amounts, when taking into account applicable
federal, state, local and foreign income and employment taxes, the Excise Tax,
and any other applicable taxes, results in the receipt by you, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be subject to the Excise Tax. All determinations
required to be made under this Section 7.5 shall be made by a registered public
accounting firm selected by the Company, which shall provide supporting
calculations both to the Company and you no later than the date of the
applicable Change in Control. In the event that the Payments are to be reduced
pursuant to this Section 7.5, such Payments shall be reduced such that the
reduction of compensation to be provided to the Executive as a result of this
Section 7.5 is minimized.  In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.
8.Choice of Law; Venue; Arbitration.
This agreement shall be governed by the laws of the State of Delaware. Any cause
of action or claim arising out of or related to the terms and conditions
applicable to this grant will be determined through final and binding
arbitration, in accordance with Northrop Grumman Corporate Procedure H103A,
provided that the prevailing party in the arbitration shall be entitled to
receive from the losing party reasonably incurred attorneys’ fees and costs. You
and the Company agree that any arbitration hearing and related proceedings shall
 
be convened and conducted in Falls Church, VA. If you or the Company believes
they require immediate relief to enforce or challenge these terms, before
arbitration is commenced or concluded, either party may seek injunctive or other
provisional equitable relief from a state or federal court in the Commonwealth
of Virginia.  All court actions or proceedings arising under these terms shall
be heard in a state or federal court in the Commonwealth of Virginia.  The
Company and you hereby agree to the jurisdiction of the state and federal courts
in the Commonwealth of Virginia and waive any right to object to such actions on
grounds of venue, jurisdiction or convenience.
9.
Committee Authority.

The Committee has the discretionary authority to determine any questions as to
the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these Terms, the Grant Letter, the
Stock Plan System, the Plan, and any other applicable rules. Any action taken
by, or inaction of, the Committee relating to or pursuant to these Terms, the
Grant Letter, the Stock Plan System, the Plan, or any other applicable rules
shall be within the absolute discretion of the Committee and shall be conclusive
and binding on all persons.
10.
Plan; Amendment.

The RSRs (and related Dividend Equivalents) subject to the award are governed
by, and the Grantee’s rights are subject to, all of the terms and conditions of
the Plan and any other rules adopted by the Committee, as the foregoing may be
amended from time to time. The Grantee shall have no rights with respect to any
amendment of these Terms or the Plan unless such amendment is in writing and
signed by a duly authorized officer of the Company. In the event of a conflict
between the provisions of the Grant Letter and/or the Stock Plan System and the
provisions of these Terms and/or the Plan, the provisions of these Terms and/or
the Plan, as applicable, shall control.
11.
Required Holding Period.

The holding requirements of this Section 11 shall apply to any Grantee who is an
elected or appointed officer of the Company on the date Vested RSRs are paid
(or, if earlier, on the date the Grantee’s employment by the Company and its
subsidiaries terminates for any reason). Any Grantee subject to this Section 11
shall not be permitted to sell, transfer, anticipate, alienate, assign, pledge,
encumber or charge 50% of the total number (if any) of shares of Common Stock
the Grantee receives as payment for Vested RSRs until the earlier of (A) the
third anniversary of the date such shares of Common Stock



6



--------------------------------------------------------------------------------




are paid to the Grantee, (B) the date the Grantee’s employment by the Company
and its subsidiaries terminates due to the Grantee’s death or Disability, (C)
the occurrence of a Change in Control that results in termination and payment
under Section 6.2 or 6.3 above, or (D) with respected to Grantee’s entering a
U.S. federal government position only, the latest of (i) the date the Grantee’s
employment with the Company terminates, or (ii) the date the Grantee formally
accepts the government position in writing, or (iii) the date the government
confirms the Grantee (for positions requiring nomination and confirmation). For
purposes of this Section 11, the total number of shares of Common Stock the
Grantee receives as payment for Vested RSRs shall be determined on a net basis
after taking into account any shares otherwise deliverable with respect to the
award that the Company withholds to satisfy tax obligations pursuant to Section
7.1. Any shares of Common Stock received in respect of shares that are covered
by the holding period requirements of this Section 11 (such as shares received
in respect of a stock split or stock dividend) shall be subject to the same
holding period requirements as the shares to which they relate.
12.
Definitions.

Whenever used in these Terms, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
“Board” means the Board of Directors of the Company.
“Cause” means the occurrence of either or both of the following:
(i)
The Grantee’s conviction for committing an act of fraud, embezzlement, theft, or
other act constituting a felony (other than traffic related offenses, as a
result of vicarious liability, or as a result of good faith actions as an
officer of the Company); or

(ii)
The willful engaging by the Grantee in misconduct that is significantly
injurious to the Company. However, no act, or failure to act, on the Grantee’s
part shall be considered “willful” unless done, or omitted to be done, by the
Grantee not in good faith and without reasonable belief that his or her action
or omission was in the best interest of the Company.

“Change in Control” is used as defined in the Plan.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Committee” means the Company’s Compensation Committee or any successor
committee appointed by the Board to administer the Plan.
“Common Stock” means the Company’s common stock.
“Disability” means, with respect to a Grantee, that the Grantee: (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Grantee’s employer; all
construed and interpreted consistent with the definition of “Disability” set
forth in Code Section 409A(a)(2)(C).
“Early Retirement” means that the Grantee’s employment terminates in any of the
following circumstances, and other than a termination of employment that
constitutes a Normal Retirement or occurs in connection with a termination by
the Company or a subsidiary for cause:
(i) a termination of employment after the Grantee has attained age 55 with at
least 10 years of service.
(ii)
a termination of employment by the Company or a subsidiary as part of a
reduction in force and, at the time of such termination, the Grantee has
attained age 53 with at least 10 years of service.

(iii)
a termination of employment by the Company or a subsidiary as part of a
reduction in force and, at the time of such termination, the sum of the
Grantee’s age and years of service is at least 75.

“Fair Market Value” is used as defined in the Plan; provided, however, the
Committee in determining such Fair Market Value for purposes of the award may
utilize such other exchange, market, or listing as it deems appropriate.
“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:



7



--------------------------------------------------------------------------------




(i)
A material and substantial reduction in the nature or status of the Grantee’s
authorities or responsibilities (when such authorities and/or responsibilities
are viewed in the aggregate) from their level in effect on the day immediately
prior to the start of the Protected Period, other than (A) an inadvertent act
that is remedied by the Company promptly after receipt of notice thereof given
by the Grantee, and/or (B) changes in the nature or status of the Grantee’s
authorities or responsibilities that, in the aggregate, would generally be
viewed by a nationally-recognized executive placement firm as resulting in the
Grantee having not materially and substantially fewer authorities and
responsibilities (taking into consideration the Company’s industry) when
compared to the authorities and responsibilities applicable to the position held
by the Grantee immediately prior to the start of the Protected Period. The
Company may retain a nationally-recognized executive placement firm for purposes
of making the determination required by the preceding sentence and the written
opinion of the firm thus selected shall be conclusive as to this issue.

In addition, if the Grantee is a vice president, the Grantee’s loss of
vice-president status will constitute “Good Reason”; provided that the loss of
the title of “vice president” will not, in and of itself, constitute Good Reason
if the Grantee’s lack of a vice president title is generally consistent with the
manner in which the title of vice president is used within the Grantee’s
business unit or if the loss of the title is the result of a promotion to a
higher level office. For the purposes of the preceding sentence, the Grantee’s
lack of a vice-president title will only be considered generally consistent with
the manner in which such title is used if most persons in the business unit with
authorities, duties, and responsibilities comparable to those of the Grantee
immediately prior to the commencement of the Protected Period do not have the
title of vice-president.
(ii)
A material reduction by the Company in the Grantee’s annualized rate of base
salary as in effect at the start of the Protected Period, or as the same shall
be increased from time to time.

(iii)
A material reduction in the aggregate value of the Grantee’s level of
participation in any of the Company’s short and/or long-term incentive
compensation plans (excluding stock-based incentive compensation plans),
employee benefit or retirement plans, or policies, practices, or

 
arrangements in which the Grantee participates immediately prior to the start of
the Protected Period; provided, however, that a reduction in the aggregate value
shall not be deemed to be “Good Reason” if the reduced value remains
substantially consistent with the average level of other employees who have
positions commensurate with the position held by the Grantee immediately prior
to the start of the Protected Period.
(iv)
A material reduction in the Grantee’s aggregate level of participation in the
Company’s stock-based incentive compensation plans from the level in effect
immediately prior to the start of the Protected Period; provided, however, that
a reduction in the aggregate level of participation shall not be deemed to be
“Good Reason” if the reduced level of participation remains substantially
consistent with the average level of participation of other employees who have
positions commensurate with the position held by the Grantee immediately prior
to the start of the Protected Period.

(v)
The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Grantee’s principal place of employment for the
Company at the start of the corresponding Protected Period; provided that, if
the Company communicates an intended effective date for such relocation, in no
event shall Good Reason exist pursuant to this clause (v) more than ninety (90)
days before such intended effective date.

The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.
“Governmental Service Retirement” means an Early or Normal Retirement by the
Grantee where the Grantee accepts a position in the federal government or a
state or local government and an accelerated distribution under the award is
permitted under Code Section 409A based on such government employment and
related ethics rules.
“Key Employee” means an employee treated as a “specified employee” under Code
section 409A(a)(2)(B)(i) of the Company or an Affiliated Company (i.e., a key
employee (as defined in Code section 416(i) without regard to paragraph (5)
thereof)) if the Company’s or an



8



--------------------------------------------------------------------------------




Affiliated Company’s stock is publicly traded on an established securities
market or otherwise. The Company shall determine in accordance with a uniform
Company policy which participants are Key Employees as of each December 31 in
accordance with IRS regulations or other guidance under Section 409A. Such
determination shall be effective for the twelve (12) month period commencing on
April 1 of the following year.
“Normal Retirement” means that the Grantee terminates employment after attaining
age 65 with at least 10 years of service (other than in connection with a
termination by the Company or a subsidiary for cause). In the case of a Grantee
who is an officer of the Company subject to the Company’s mandatory retirement
at age 65 policy and who, at the applicable time, is not otherwise eligible for
Normal Retirement as defined in the preceding sentence, “Normal Retirement” as
to that Grantee means that the Grantee’s employment is terminated pursuant to
such mandatory retirement policy (regardless of the Grantee’s years of service
and other than in connection with a termination by the Company or a subsidiary
for cause).
“Parent” is used as defined in the Plan.
“Plan” means the Northrop Grumman 2011 Long-Term Incentive Stock Plan, as it may
be amended form time to time.
The “Protected Period” corresponding to a Change in Control of the Company shall
be a period of time determined in accordance with the following:
(i)
If the Change in Control is triggered by a tender offer for shares of the
Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

(ii)
If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

 
(iii)
In the case of any Change in Control not described in clause (i) or (ii) above,
the Protected Period shall commence on the date that is six (6) months prior to
the Change in Control and shall continue through and including the date of the
Change in Control.

“Separation from Service” means when the Grantee dies, retires, or otherwise has
a termination of employment with the Company and its subsidiaries that
constitutes a “separation from service” within the meaning of United States
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.
“Successor” means the person acquiring a Grantee’s rights to a grant under the
Plan by will or by the laws of descent or distribution.





9

